UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 08-7170



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


JABAR EUGENE CURRENCE,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:00-cr-00388-JRS)


Submitted:     August 14, 2008                 Decided:   August 22, 2008


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jabar Eugene Currence, Appellant Pro Se. Stephen Wiley Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jabar Eugene Currence appeals the district court’s order

denying his motion under 18 U.S.C. § 3582(c)(2) (2000), seeking a

reduction to his sentence based on an amendment to the Sentencing

Guidelines.   We have reviewed the record and find no reversible

error.   Accordingly, we find the district court did not abuse its

discretion in denying the motion. See United States v. Goines, 357

F.3d 469, 478 (4th Cir. 2004) (motion under § 3582(c) “is subject

to the discretion of the district court”); United States v. Legree,

205 F.3d 724, 727 (4th Cir. 2000).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                                 2